Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 2, Fig 9A in the reply filed on 10/11/22 is acknowledged. The applicant did not present any arguments against the restriction requirement, therefore it’s being considered as an election without traverse.
Applicant indicated that claims 1, 5, 8-14 and 17 read on the elected invention, the examiner disagrees and points out that claims 8, 11, 13 and 14 do not read on the elected embodiment of Fig 9A for the following reasons:
Claim 8 discloses a limitation “the conversion element (300) comprises at least one concave or convex curved surface”, however this limitation is only disclosed in Figs 13B, 13E, 13H, which were not elected.
Claim 11 discloses a limitation “the first optical element (401) comprises a light guide (40)”, however this limitation is only disclosed in Fig 11, which was not elected.
Claims 13 and 14 disclose a limitation “the second optical element (43,45) is arranged downstream of the conversion element (300) and comprises a filter (45)”, however this limitation is only disclosed in Fig 12, which was not elected.
Accordingly, claims 2-4, 6-8, 11, 13-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recite the limitation "the first optical element".  There is insufficient antecedent basis for this limitation in the claims. Claim 1 on which they depend does not disclose this element, only claim 9 discloses the first optical element.
In order to overcome this rejection, claims 10 and 12 should be dependent on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raring et al. (2012/0314398) found in IDS, hereinafter ‘398.
Fig 13 of ‘398 discloses a light-emitting semiconductor component with:
1.	“a laser bar [1301], which comprises at least two individual emitters [1302], and 
a conversion element [1308], which is arranged downstream of the laser bar in a beam path, in which 
at least some of the individual emitters [1302] are arranged side by side in a lateral transverse direction [vertical direction],
the laser bar [1301] is formed with a nitride compound semiconductor material [blue laser, GaN], 
the individual emitters [1302] are configured to emit primary radiation [1305] during intended operation and 
the conversion element [1308] is configured to convert at least part of the primary radiation [1305] into secondary radiation [1309], 
wherein the secondary radiation comprises a longer wavelength [green wavelength] than the primary radiation [blue wavelength].” See paragraph 0096
5,17. 	 “wherein primary radiation and/or secondary radiation [1309] is transmitted through the conversion element [1308].”
9. 	“with a first optical element, in which 
the first optical element [1306] is arranged in a beam path of the primary radiation [1305] between the laser bar [1301] and the conversion element [1308], and 
the intensity of the primary radiation is variable [beam combining] by means of the first optical element.”
10. 	 “wherein the first optical element [1306] focuses, expands and/or collimates [collimates] the primary radiation in at least one direction perpendicular to the propagation direction of the primary radiation.” See paragraph 0096
12. 	“wherein the first optical element [1306] comprises a beam-combining optic.” See paragraph 0096

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828